UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-7237



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


SHAHBORN EMMANUEL,

                  Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.  Lacy H. Thornburg,
District Judge. (3:97-cr-00288-LHT)


Submitted:     February 21, 2008           Decided:   February 25, 2008


Before MOTZ, and GREGORY, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Shahborn Emmanuel, Appellant Pro Se.    Gretchen C. F. Shappert,
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Shahborn Emmanuel appeals a district court order denying

as frivolous his motion challenging the court’s jurisdiction to

impose sentence. After reviewing the record, we find the motion is

without merit and frivolous.      Accordingly, we dismiss the appeal.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 DISMISSED




                                  - 2 -